DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending. 
Election/Restrictions
Applicant’s election without traverse of Group III, claims 9-15, in the reply filed on 9-25-22 is acknowledged. Upon reconsideration, the restriction has been withdrawn.
Claims 1-15 are under consideration.
Claim objections
The claims have grammatical errors and numerous redundancies. The following are suggested for clarity. They are not to be construed as allowable. 
1. A placenta-derived conditioned medium capable of reprogramming somatic cells into induced pluripotent stem (iPS) cells (---A placenta-derived conditioned medium for culturing induced pluripotent stem (iPS) cells--- is more apt). 
2. The conditioned medium of claim 1, wherein the placental cell is a fibroblast isolated from the chorionic plate of a human placenta. 
5. A method of preparing placenta-derived conditioned medium, the method comprising: 
a) culturing placental cells; 
b) collecting conditioned medium from the cultured placental cells. 
6. The method of claim 5, wherein the placental cells are fibroblasts isolated from the chorionic plate of a human placenta. 
The following suggestions assume the protocol in Example 1 is being claimed, specifically culturing transduced somatic cells for 8 days [in a non-disclosed medium], transplanting the cells obtained into placenta-derived conditioned medium for 24 hours such that colonies form, and isolating iPS cells from the colonies (see pg 12-13, para 70-71):
9. A method of reprogramming mammalian somatic cells into induced pluripotent stem (iPS) cells, the method comprising: 
a) transducing isolated mammalian somatic cells with nucleic acid sequence encoding Oct4, Sox2 and optionally Klf4 and/or cMyc; 
b) culturing the transduced cells for 8 days [pg 12, para 70]; 
c) culturing the cells obtained in step b) in placental fibroblast-derived conditioned medium for 24 hours such that colonies form [pg 13, para 71]; and 
d) isolating iPS cells from the colonies [pg 13, para 71]. 
10. ---wherein the placental fibroblast is isolated from the chorionic plate of a human placenta---. 
11. ---wherein the somatic cells are endothelial, epithelial, or placental cells---.
12. ---further comprising isolating iPS cells from the iPS cells obtained---. 
13. ---wherein the iPS cells are isolated using a marker of iPS cells---. 
14. ---further comprising determining whether the cells expression of Oct4, Nanog, SSEA4, or Tra81 in the iPS cells---. 
15. ---further comprising verifying the ability of the iPS cells to differentiate into ectoderm, mesoderm, and endoderm---. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a placenta-derived conditioned medium capable of reprogramming somatic cells into induced pluripotent stem (iPS) cells. 
Claim 5 is drawn to a method of preparing placenta-derived conditioned medium, the method comprising: 
a) culturing mammalian placental cells; 
b) collecting culture solution from the cultured cells such that placenta-derived conditioned medium is obtained. 
Claim 9 is drawn to a method for inducing dedifferentiation into induced pluripotent stem cells from somatic cells, comprising the following steps: a somatic cell transformation step of transducing a nucleic acid sequence encoding at least one protein selected from the group consisting of OCT4, SOX2, c-Myc and KLF4 into somatic cells; and a somatic cell culturing step of culturing the transformed somatic cells in a placenta-derived cell-conditioned medium. 
Claims 1 and 9 encompass transducing any species of somatic cell either in vitro in vivo. However, the specification is limited to using isolated mammalian cells. The specification does not correlate transducing mammalian somatic cells to invertebrate, protozoan, insect, fish, amphibian, reptile, or bird somatic cells. The specification does not correlate transducing isolated cells to transducing somatic cells in vivo. Claim 1 and step i) of claim 9 should be limited to reprogramming isolated mammalian somatic cells. 
Claims 3 and 9 encompass transducing somatic cells with a nucleic acid sequence encoding at least one of Oct4, Sox2, Klf4, or cMyc (OSKM) to obtain iPS cells and culturing them in placental-derived conditioned medium. This encompasses using any one of OSKM alone or any combination of 2, 3, or 4 factors. The art taught cMyc is optional, and substitutions for Sox2, Klf4 and cMyc exist; however, the art at the time of filing is limited to using at least Oct4 and Sox2 or Klf4 to obtain iPS cells in combination with substitutes for Sox2 or Klf4 (Feng, Cell Stem Cell, 2009, Vol. 4, pg 301-312; pg 302, Table 1 comments and references; pg 303, Table 2, “Yamanaka factors used”). The specification is limited to transducing cells with sequences encoding OSKM followed by culture in placental-derived conditioned medium. The specification does not correlate using OSKM to using Sox2, cMyc, and/or Klf4 in the absence of Oct4 or using Oct4 alone or in combination with only Sox2 or cMyc. The specification does not correlate using Oct4 and Klf4 or Sox2 along with Sox2 or Klf4 substitutes known in the art to the absence of Sox2 or Klf4 substitutes as broadly claimed. The specification does not teach the reprogramming factors in placental-derived conditioned medium that substitute for Oct4, Sox2, Klf4 or cMyc as claimed. The specification does not teach how to merely culture the transduced cells without obtaining iPS cells as broadly encompassed by the last step of claim 9; it should contain functional language, i.e. ---such that iPS cells are obtained---. Accordingly, the concept of using “a nucleic acid sequence encoding” Oct4, Sox2, Klf4, or cMyc as broadly encompassed by claims 3 and 9 lacks written description. 
Claim 1 encompasses using the placenta-derived conditioned medium alone to reprogram somatic cells into iPS cells. However, the specification is limited to culturing isolated mammalian somatic cells transduced with reprogramming factors for 8 days in a non-disclosed medium, transplanting the cells obtained into placenta-derived conditioned medium for 24 hours such that colonies form, and isolating iPS cells from the colonies (see pg 12-13, para 70-71). The conditioned medium is used to culture cells on day 8, but the specification does not teach the cells on 8 days still contain the nucleic acid sequences encoding reprogramming factors or whether they are still somatic cells or iPS cells. Regardless, the specification does not teach reprogramming somatic cells using placenta-derived conditioned medium alone as broadly encompassed by claim 1. 
Claim 9 requires culturing the transduced somatic cells in the conditioned medium; however, the specification is limited to culturing transduced somatic cells for 8 days before transplanting them into the placenta-derived conditioned medium (see pg 12-13, para 70-71). The conditioned medium is only used to culture cells on day 8 for 24 hours. The specification does not teach the cells on 8 days are still “transformed” as required in claim 9, i.e. still contain nucleic acid sequences encoding the reprogramming factors. Similarly, the specification does not teach whether the cells obtained on day 8 are “somatic cells” as required in claim 9 when they are transplanted into conditioned medium because iPS cells are isolated a day later. 
The specification lacks written description for any “placenta-derived fibroblast-like cell” in claims 2, 6, 10 other than a placental fibroblast. The scope of fibroblast-like cells is not disclosed in the specification or the art at the time of filing (see 112/2nd). Fibroblasts isolated from placental tissue were well-known in the art (Kim, KR 20120118407). Without a definition of placenta “fibroblast-like” cells, the concept lacks written description other than well-known placental fibroblasts. 
The specification lacks written description for obtaining any stem cell from the culturing step as broadly encompassed by claim 12 other than iPS cells. The purpose of claim 9 is making iPS cells (despite the final culture step not resulting in obtaining iPS cells). The specification does not teach obtaining skin stem cells, muscle stem cells, retinal stem cells, hair stem cells, germ stem cells, pancreatic stem cells, mesenchymal stem cells, endodermal stem cells, nerve stem cells, ectodermal stem cells, etc. The specification does not correlate obtaining iPS cells to any other stem cells. Accordingly, the concept lacks written description other than obtaining iPS cells. 
The specification lacks written description for obtaining any stem cell from the culturing step using any “stem cell label marker” as broadly encompassed by claim 13 other than iPS cells using iPS cell markers. The purpose of claim 9 is making iPS cells (despite the final culture step not resulting in obtaining iPS cells). The specification does not teach obtaining skin stem cells, muscle stem cells, etc. using markers specific for skin stem cells, muscle stem cells, etc. The specification does not correlate obtaining iPS cells using iPS cell markers (Tra- 60, alkaline phosphatase, SSEA4, TRA-1-60 and TRA-1-80) to any other stem cell markers (pg 8, para 42). Accordingly, the concept lacks written description other than obtaining iPS cells using iPS cell markers. 

Enablement 
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transducing isolated mammalian somatic cells with a nucleic acid sequence encoding Oct4, Sox2, Klf4, and cMyc and culturing the transduced cells in placental fibroblast-derived conditioned medium, does not reasonably provide enablement for using any nucleic acid sequence encoding Oct4, Sox2, Klf4, or cMyc as broadly claimed, using any species of somatic cell other than mammalian, using any somatic cell in vivo, or isolating any stem cell using any stem cell marker.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The claims are discussed above.
Claims 1 and 9 encompass transducing any species of somatic cell either in vitro in vivo. However, the specification is limited to using isolated mammalian cells. The specification does not correlate transducing mammalian somatic cells to invertebrate, protozoan, insect, fish, amphibian, reptile, or bird somatic cells. The specification does not correlate transducing isolated cells to transducing somatic cells in vivo. Claim 1 and step i) of claim 9 should be limited to transducing isolated mammalian somatic cells. 
Claims 3 and 9 encompass transducing somatic cells with a nucleic acid sequence encoding at least one of Oct4, Sox2, Klf4, or cMyc (OSKM) to obtain iPS cells and culturing them in placental-derived conditioned medium. This encompasses using any one of OSKM alone or any combination of 2, 3, or 4 factors. The art taught cMyc is optional, and substitutions for Sox2, Klf4 and cMyc exist; however, the art at the time of filing is limited to using at least Oct4 and Sox2 or Klf4 to obtain iPS cells in combination with substitutes for Sox2 or Klf4 (Feng, Cell Stem Cell, 2009, Vol. 4, pg 301-312; pg 302, Table 1 comments and references; pg 303, Table 2, “Yamanaka factors used”). The specification is limited to transducing cells with sequences encoding OSKM followed by culture in placental-derived conditioned medium. The specification does not correlate using OSKM to using Sox2, cMyc, and/or Klf4 in the absence of Oct4 or using Oct4 alone or in combination with only Sox2 or cMyc. The specification does not correlate using Oct4 and Klf4 or Sox2 along with Sox2 or Klf4 substitutes known in the art to the absence of Sox2 or Klf4 substitutes as broadly claimed. The specification does not teach the reprogramming factors in placental-derived conditioned medium that substitute for Oct4, Sox2, Klf4 or cMyc as claimed. The specification does not teach how to merely culture the transduced cells without obtaining iPS cells as broadly encompassed by the last step of claim 9; it should contain functional language, i.e. ---such that iPS cells are obtained---. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to use “a nucleic acid sequence encoding” Oct4, Sox2, Klf4, or cMyc as broadly encompassed by claims 3 and 9. 
Claim 1 encompasses using the placenta-derived conditioned medium alone to reprogram somatic cells into iPS cells. However, the specification is limited to culturing isolated mammalian somatic cells transduced with reprogramming factors for 8 days in a non-disclosed medium, transplanting the cells obtained into placenta-derived conditioned medium for 24 hours such that colonies form, and isolating iPS cells from the colonies (see pg 12-13, para 70-71). The conditioned medium is used to culture cells on day 8, but the specification does not teach the cells on 8 days still contain the nucleic acid sequences encoding reprogramming factors or whether they are still somatic cells or iPS cells. Regardless, the specification does not teach reprogramming somatic cells using placenta-derived conditioned medium alone as broadly encompassed by claim 1. 
Claim 9 requires culturing the transduced somatic cells in the conditioned medium; however, the specification is limited to culturing transduced somatic cells for 8 days before transplanting them into the placenta-derived conditioned medium (see pg 12-13, para 70-71). The conditioned medium is only used to culture cells on day 8 for 24 hours. The specification does not teach the cells on 8 days are still “transformed” as required in claim 9, i.e. still contain nucleic acid sequences encoding the reprogramming factors. Similarly, the specification does not teach whether the cells obtained on day 8 are “somatic cells” as required in claim 9 when they are transplanted into conditioned medium because iPS cells are isolated a day later. 
The specification does not enable using any “placenta-derived fibroblast-like cell” in claims 2, 6, 10 other than a placental fibroblast. The scope of fibroblast-like cells is not disclosed in the specification or the art at the time of filing (see 112/2nd). Fibroblasts isolated from placental tissue were well-known in the art (Kim, KR 20120118407). Without a definition of placenta “fibroblast-like” cells, the concept is not enabled other than well-known placental fibroblasts. 
The specification does not enable obtaining any stem cell from the culturing step as broadly encompassed by claim 12 other than iPS cells. The purpose of claim 9 is making iPS cells (despite the final culture step not resulting in obtaining iPS cells). The specification does not teach obtaining skin stem cells, muscle stem cells, retinal stem cells, hair stem cells, germ stem cells, pancreatic stem cells, mesenchymal stem cells, endodermal stem cells, nerve stem cells, ectodermal stem cells, etc. The specification does not correlate obtaining iPS cells to any other stem cells. Accordingly, the concept is not enabled other than obtaining iPS cells. 
The specification does not enable obtaining any stem cell from the culturing step using any “stem cell label marker” as broadly encompassed by claim 13 other than iPS cells using iPS cell markers. The purpose of claim 9 is making iPS cells (despite the final culture step not resulting in obtaining iPS cells). The specification does not teach obtaining skin stem cells, muscle stem cells, etc. using markers specific for skin stem cells, muscle stem cells, etc. The specification does not correlate obtaining iPS cells using iPS cell markers (Tra- 60, alkaline phosphatase, SSEA4, TRA-1-60 and TRA-1-80) to any other stem cell markers (pg 8, para 42). Accordingly, the concept is not enabled other than obtaining iPS cells using iPS cell markers.

Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of a “placenta-derived fibroblast-like cell” in claims 2, 6, 10 are indefinite. It is unclear when a cell is like a fibroblast and when it no longer shares enough in common to be “like” a fibroblast. This would be at the whim of the skilled artisan because there is no definition in the specification or the art at the time of filing. Accordingly, those of skill would not know when they were infringing on the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 is limited to conditioned medium derived from placental cells capable of reprogramming somatic cells into iPS cells. The limitation of transforming somatic cells with nucleic acid sequence encoding Oct4, Sox2, Klf4, or cMyc in claim 3 does not alter the structure or function of the medium. Likewise, the limitation of the somatic cells being endothelial, epithelial, or placental in claim 4 does not alter the structure or function of the medium. Therefore, claims 3 and 4 do not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (KR 20120118407) as supported by Jaenisch (Cell, 2008, Vol. 132, pg 567-582) and Takahashi (Cell, 2006, Vol. 126, pg 663-676, plus Supplemental Materials).
Kim taught conditioned medium obtained from placental cells (para 48-53) and culturing iPS cells in the conditioned medium (para 54-55). This is equivalent to the conditioned medium in claim 1. 
Kim taught: “Although not limited thereto, in step (a), the placental-derived cells are separated from the chorionic plate and subcultured in DMEM culture medium, and may include the step of trypsinizing and irradiating the placental-derived cells.
Although not limited thereto, the placental-derived cells in step (a) are preferably placental-derived fibroblast-like cells isolated and cultured from human chorionic platelets.” (neither page nor paragraph number for this can be determined in the machine translation of Kim, but it’s between paragraphs 7-45). This is equivalent to using a “placenta-derived fibroblast-like cell” isolated from the chorionic plate and cultured” as required in claim 2.
The iPS cells were obtained using the method of Jaenisch (paragraph 7; pg 571 “Reprogramming by defined Transcription Factors”) which included Oct4, Sox2, Klf4 and cMyc as described by Takahashi. This is equivalent to the transducing in claim 3. 
The somatic cell was from mouse embryonic fibroblasts or tail clip-derived fibroblasts (Supplemental materials of Takahashi). This is equivalent to endothelial and epithelial cells as required in claim 4 because the tail contains endothelial and epithelial cells. 
Kim isolated chorionic plates from human placentas, minced them, and cultured them in DMEM until fibroblast-like cells adhered to plate (Example 1). The fibroblast-like cells were cultured in DMEM/F-12 plus serum replacement. “Only the culture solution was separately extracted” (Example 2). This is equivalent to claim 5. 
Kim taught using a “placenta-derived fibroblast-like cell” isolated from the chorionic plate and cultured” as required in claim 6 for reasons set forth above.
The medium was DMEM/F12 as required in claim 7. 
The medium contained serum replacement as required in claim 8. 
The iPS cells were obtained using the method of Jaenisch (paragraph 7; pg 571 “Reprogramming by defined Transcription Factors”) which included transducing with nucleic acid sequence encoding Oct4, Sox2, Klf4 and cMyc as described by Takahashi. This is equivalent to the transducing in claim 9. 
Kim taught conditioned medium obtained from placental cells (para 48-53) and culturing iPS cells in the conditioned medium (para 54-55) which is equivalent to culturing the transduced cells in placenta-derived conditioned medium in claim 9. 
Kim taught using a “placenta-derived fibroblast-like cell” isolated from the chorionic plate and cultured” as required in claim 10 for reasons set forth above.
The somatic cell was from mouse embryonic fibroblasts or tail clip-derived fibroblasts (Supplemental materials of Takahashi). This is equivalent to endothelial and epithelial cells as required in claim 11 because the tail contains endothelial and epithelial cells. 
Jaenisch isolated iPS cells from colonies (pg 572, Fig. 3B description). This is equivalent to claim 12. 
Jaenisch taught selecting for cells that expressed NANOG or Oct4 (pg 572 col. 1, line 3) as required in claim 14. 
Jaenisch taught selecting cells capable of forming teratomas which are defined as containing endoderm, mesoderm and ectoderm cells (pg 569, col. 2, lines 7-25). This is equivalent to claim 15. 

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632